     Case 1:19-cv-01462-NONE-BAM Document 25 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE HAMILTON,                                Case No. 1:19-cv-01462-NONE-BAM (PC)
12                       Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION TO
                                                     RESCHEDULE DEPOSITION AS MOOT
13           v.
14    LOPEZ, et al.,                                 (ECF No. 22)

15                       Defendants.
16

17          Plaintiff Eddie Hamilton (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983.

19          On May 28, 2020, the Court issued a Discovery and Scheduling Order setting the deadline

20   for completion of all discovery for January 28, 2021. (ECF No. 20.) On January 27, 2021,

21   Plaintiff filed a motion to reschedule his deposition. (ECF No. 22.) As the Court did not receive

22   Plaintiff’s motion until the same date Plaintiff’s deposition was to take place, and given that the

23   discovery deadline had expired, the Court directed Defendants to file a response to Plaintiff’s

24   motion advising the Court as to whether Plaintiff’s deposition proceeded as scheduled or if

25   Defendants were unable to take Plaintiff’s deposition. (ECF No. 23.)

26          Defendants filed a response on February 10, 2021, indicating that Plaintiff’s deposition

27   proceeded as scheduled on January 27, 2021, and concluded that day. (ECF No. 24.) Defendants

28   noted that Plaintiff appeared for his noticed deposition on time via videoconference, and did not
                                                        1
     Case 1:19-cv-01462-NONE-BAM Document 25 Filed 02/11/21 Page 2 of 2


 1   discuss his pending motion or anything about wanting to reschedule the deposition for another

 2   date. Defendants did not receive the electronic notice of filing of Plaintiff’s motion or Plaintiff’s

 3   January 24, 2021 letter requesting a rescheduling until after the deposition concluded. (Id.)

 4          As Plaintiff’s deposition has been conducted as scheduled and concluded prior to the

 5   discovery deadline, Plaintiff’s motion to reschedule his deposition, (ECF No. 22), is HEREBY

 6   DENIED as moot.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     February 11, 2021                           /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
